internal_revenue_service number release date index number ----------------------- --------------- --------------------------------------- --------------------------------------- in re --------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------------- telephone number -------------------- refer reply to cc intl b06 plr-120415-14 date date ty ------ legend taxpayer company z country y year year year year date date dear ------------- ---------------- ----------------------------- ---------- ------- ------- ------- ------- ------------------------- -------------------------- this responds to a letter dated date and submitted by your representatives the letter requests that the internal_revenue_service service grant taxpayer consent to use the methods described in sec_1_482-7 and notice_2005_99 2005_52_cb_1214 for measuring timing and identifying employee stock_options restricted shares and restricted share units for purposes of determining the amount taxpayer must include in its cost_sharing_arrangement csa as intangible_development_costs idcs for year and subsequent tax years the rulings contained in this letter are based upon information and representations submitted by taxpayer and its representatives and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual plr-120415-14 information representations and other data may be required as part of the audit process facts taxpayer a domestic_corporation was incorporated in year on date in year taxpayer and its wholly-owned subsidiary company z entered into an agreement they intended would constitute a csa within the meaning of sec_1_482-7 since the onset of the csa taxpayer has granted stock-based compensation sbc with respect to shares of taxpayer’s common_stock to its employees and employees of affiliates the csa provides that idcs include sbc granted on or after date to the extent required to comply with sec_1_482-7 as taken into account pursuant to the method provided in sec_1_482-7 default method on date in year taxpayer had an initial_public_offering and became publicly traded on an established u s securities market taxpayer currently has only one class of stock issued and outstanding the majority of taxpayer’s sbc grants vest in quarterly installments over a service period of four years with a one-year minimum service requirement some of taxpayer’s sbc grants vest over a period of two years and certain grants do not include the one-year minimum service requirement taxpayer filed this request for commissioner consent to prospectively change its method for measuring and timing sbc that taxpayer must include as idcs from the default method to the method described in sec_1_482-7 which was extended to certain restricted shares and restricted share units by notice_2005_99 elective method taxpayer also requested consent to prospectively change its method for identifying sbc with the intangible development activity ida from grant_date identification as provided in sec_1_482-7 to period-by-period identification as provided in notice_2005_99 taxpayer has made the following representations as stated in its submissions plr-120415-14 the sbc with respect to which taxpayer requests to use the method of measurement and timing and period-by-period identification provided in sec_1_482-7 and notice_2005_99 are based on publicly traded stock within the meaning of sec_1_482-7 with respect to its csa taxpayer is in compliance and will remain in compliance with all record-keeping requirements of the internal_revenue_code_of_1986 as amended and the regulations thereunder including sec_1_482-7 upon request taxpayer will timely provide to the commissioner records kept pursuant to such requirements taxpayer’s sbc is not subject_to market conditions or significant post-vesting restrictions within the meaning of statement of financial_accounting standards no share-based payment financial_accounting standards board rev fa sec_123r the service and performance vesting restrictions do not have a substantial effect on the fair value of the sbc under u s generally_accepted_accounting_principles gaap and do not result in unreasonably long vesting periods within the meaning of fa sec_123r with respect to any sbc the fair value of which is not reflected as a charge against income in audited financial statements taxpayer will identify such sbc for purposes of sec_1_482-7 as if the fair value of such compensation were reflected as a charge against income in audited financial statements taxpayer will treat sbc granted but not vested during the term of the csa as vesting immediately before expiration or termination of the csa for purposes of sec_1_482-7 as provided for in notice_2005_99 for all sbc granted before the first day of the first taxable_year following receipt of the commissioner’s consent legacy sbc taxpayer and all controlled participants to the csa will use the method of measurement and timing provided in sec_1_482-7 and grant_date identification provided in sec_1_482-7 until all legacy sbc has been exercised or lapsed for all stock_options issued with respect to publicly traded stock within the meaning of sec_1_482-7 granted in or after year taxpayer and all controlled participants to the csa will use the elective method of measurement and timing and the period-by-period identification method provided in notice_2005_99 for all restricted shares and restricted share units issued with respect to publicly traded stock within the meaning of sec_1_482-7 granted plr-120415-14 in or after year that are a nonvested equity shares or nonvested equity share units within the meaning of fa sec_123r and b are not subject_to market conditions or significant post-vesting restrictions within the meaning of fa sec_123r taxpayer and all controlled participants to the csa will use the elective method of measurement and timing and period-by-period identification taxpayer will apply the period-by-period identification method provided in notice_2005_99 consistently under the principles of sec_1_482-7 taxpayer will amend its csa to elect the elective method of measurement and timing and specify the use of period-by-period identification within days of receiving the commissioner’s consent to change methods as requested law measurement and timing of sbc related to intangible development sec_1_482-7 provides the default method for measurement and timing of sbc idcs as follows except as otherwise provided in this paragraph d iii the cost attributable to stock-based compensation is equal to the amount allowable to the controlled participant as a deduction for federal_income_tax purposes with respect to that stock-based compensation_for example under sec_83 and is taken into account as an idc under this section for the taxable_year for which the deduction is allowable sec_1_482-7 provides the alternative elective method for measurement and timing of sbc idcs with respect to options on publicly traded stock as follows with respect to stock-based compensation in the form of options on publicly traded stock the controlled participants in a csa may elect to take into account all idcs attributable to those stock_options in the same amount and as of the same time as the fair value of the stock_options reflected as a charge against income in audited financial statements or disclosed in footnotes to such financial statements provided that such statements are prepared in accordance with united_states generally_accepted_accounting_principles by or on behalf of the company issuing the publicly traded stock sec_1_482-7 provides for the time and manner of making the election in relevant part as follows plr-120415-14 the election described in this paragraph d iii b is made by an explicit reference to the election in the written contract required by paragraph k of this section or in a written amendment to the csa entered into with the consent of the commissioner pursuant to paragraph d iii c of this section sec_1_482-7 provides in relevant part i f controlled participants already have granted stock_options that have been or will be taken into account under the general_rule of paragraph d iii a of this section then except in cases specified in the last sentence of paragraph d iii b of this section the controlled participants may make the election described in paragraph d iii b of this section only with the consent of the commissioner and the consent will apply only to stock_options granted in taxable years subsequent to the taxable_year in which consent is obtained notice_2005_991 extended the elective method to nonvested equity shares or nonvested equity share units within the meaning of statement of financial_accounting standards no share- based payment financial_accounting standards board rev sfa sec_123r provided that those shares or share units i constitute or are issued with respect to publicly traded stock within the meaning of sec_1_482-7 and ii are not subject_to market conditions or significant post-vesting restrictions within the meaning of sfa sec_123r we refer to such shares and share units as restricted shares and share units an election to apply the elective method to restricted shares or share units is generally made in the time and manner set forth in sec_1_482-7 however the consent of the commissioner is not required to elect the elective method for restricted shares and share units if the election is made by a written amendment to the csa not later than the latest due_date with regard to extensions of a federal_income_tax return of any controlled participant for the first taxable_year beginning after date identifying sbc related to intangible development sec_1_482-7 provides the rule for identification of sbc with the ida grant_date identification in relevant part as follows notice_2005_99 refers to the sbc rules contained in sec_1_482-7 the materially similar predecessor of the rules in sec_1_482-7 that are applicable in the present case plr-120415-14 the determination of whether stock-based compensation is directly identified with or reasonably allocable to the ida is made as of the date that the stock-based compensation is granted accordingly all stock- based compensation that is granted during the term of the csa and at date of grant is directly identified with or reasonably allocable to the ida is included as an idc under paragraph d of this section notice_2005_99 provides that a taxpayer may choose to determine whether sbc measured by the elective method is related to the ida by analyzing the activities of the employee recipients of the sbc by reference to financial reporting periods identifying the related compensation on a period-by-period basis period-by-period identification rather than using grant_date identification notice_2005_99 further provides taxpayers’ implementation of this identification method based on financial reporting periods must meet four requirements first the identification methodology must be applied consistently under the principles of sec_1 d iii c second any stock-based compensation the fair value of which is not reflected as a charge against income in audited financial statements for example as in the case of certain stock_options the fair value of which was disclosed in footnotes prior to the effective date of sfa sec_123r must be identified for purposes of sec_1_482-7 as if the fair value of such compensation were reflected as a charge against income in audited financial statements third as under the grant-date identification rule controlled participants using this identification methodology must exclude stock-based compensation granted prior to the term of the qcsa fourth and finally stock-based compensation granted but not vested during the term of the qcsa must be treated as vesting immediately before expiration or termination of the qcsa for purposes of sec_1_482-7 under this final requirement if costs attributable to stock-based compensation granted during the term of the qcsa are allocable under u s gaap to reporting periods subsequent to the term of the qcsa the determination of whether these costs must be taken into account as intangible_development_costs must be based on the employee's activities as of the financial reporting_period during which the date of the expiration or termination of the qcsa occurs generally pursuant to sec_1_482-7 and b a change_of identification method may be made only by a written amendment to the csa entered into with the consent of the commissioner however notice_2005_99 further provides that the consent of the commissioner is not required to change from grant_date identification to period-by-period identification if such written amendment is made no later than the latest due_date with regard to extensions of a federal_income_tax return of any controlled participant for the first taxable_year beginning after date plr-120415-14 in applying period-by-period identification notice_2005_99 provides a ctivities within the intangible development area are not necessarily coextensive with those activities classified as research_and_development for financial reporting purposes consequently nothing in this notice should be interpreted as eliminating the requirement to take into account all stock-based compensation costs related to the intangible development area controlled participants must identify the stock-based compensation that is related to the intangible development area notwithstanding that the activities conducted to develop intangibles covered by the qcsa may differ from the activities classified as research_and_development for u s gaap purposes analysis based on the representations taxpayer has made the service grants taxpayer prospective consent to change to the elective method for measurement and timing of employee stock_options restricted shares or restricted share units pursuant to sec_1_482-7 and notice_2005_99 for purposes of determining the amount taxpayer must include as idcs the service also grants taxpayer prospective consent to change to period-by-period identification of sbc with the ida pursuant to notice_2005_99 this consent is effective for days from the date of this letter therefore if taxpayer chooses to adopt the elective method and period-by-period identification it must make the written election in its csa within days from the date of this letter the sole purpose of this private_letter_ruling is to grant consent for taxpayer to use the elective method and period-by-period identification for purposes of including sbc as an idc that taxpayer must share for purposes of its csa except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the csa or concerning the validity of any provisions within the csa this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-120415-14 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _____________________________________ marissa k rensen assistant to the branch chief branch office of associate chief_counsel international cc
